Citation Nr: 0014100	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978 and from January 1979 to December 1982.  Thereafter, he 
apparently served briefly in the reserves in 1984 and 1985, 
but the veteran has related his back problems to his active 
duty and further verification of the reserve service is not 
indicated.  

By rating action dated in March 1994, the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, 
among other things, denied entitlement to service connection 
for a right shoulder disability and a low back disability.  
The veteran appealed from those decisions.  In a May 1994 
rating action, service connection was established for a right 
shoulder condition and asthma, each rated 10 percent 
disabling effective from February 8, 1994.  The veteran then 
appealed for an earlier effective date for the grant of 
service connection for those conditions.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
November 1996 when entitlement to an earlier effective date 
for the grant of service connection for the right shoulder 
disability and asthma was denied.  Appellate consideration of 
the issue of entitlement to service connection for a low back 
disability was deferred pending further development by the 
regional office.  In January 2000, the regional office 
confirmed and continued the prior denial of service 
connection for a low back disability.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  When he was examined during service, in December 1977, 
the veteran reported having or having had recurrent back 
pain.  Physical examination of the spine was normal. 

2.  In September 1982, the veteran complained of low back 
pain following an injury.  When he was examined in connection 
with Reserve training duty in June 1984, clinical evaluation 
of the spine was normal.

3.  Chronic low back disabilities, including degenerative 
arthritis, were initially medically demonstrated a number of 
years following the veteran's separation from military 
service.

4.  There has been no medical evidence submitted establishing 
a link between the veteran's current low back disabilities 
and the low back complaints noted during his active military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a chronic low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.

I.  Background

The veteran's service medical records reflect that when he 
was afforded a physical examination in December 1977, he 
indicated on a medical history form that he had or had had 
recurrent back pain.  On the report of physical examination, 
the spine was normal.  He was seen in September 1982 with a 
complaint of low back pain after injuring his back loading 
ammunition.  On observation, there was pain on flexion of the 
back.  There was no pain on palpation.  He was sent to the 
physical therapy clinic where he reported a sudden onset of 
midback pain after loading ammunition.  Physical examination 
showed tenderness and limitation of motion of the trunk.  An 
impression was made of muscular thoracic back pain.  The 
remainder of the veteran's service medical records pertaining 
to his active service reflect no complaints or findings 
regarding a back disability.

The veteran was afforded a physical examination by the 
service department in June 1984 in connection with an 
application for Reserve training duty.  Clinical evaluation 
of the spine was reported to be normal.  On a medical history 
form completed by the veteran at that time, he checked the 
block indicating that he did not have or had never had 
recurrent back pain.  He denied having various problems 
including a back condition.

The veteran's initial claim for VA disability benefits was 
submitted in January 1994.  He referred to back and shoulder 
conditions.

The veteran was afforded a VA examination in May 1994.  He 
complained of intermittent low back pain that occurred after 
strenuous activity.  It did not radiate and went away with 
rest.  On physical examination, he had a full range of 
forward flexion.  Backward extension was to about 20 degrees 
and right and left lateroflexion to 20 degrees.  Rotation was 
normal.  The diagnoses included low back strain with low back 
muscle spasms.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on a number of occasions from 1991 to 1997 for various 
conditions including complaints of low back pain.  A VA X-ray 
study of the lumbosacral spine in November 1990 showed no 
bone lesion or fracture and no disc space compromise was 
evident.  The sacroiliac joints showed no significant 
abnormalities.

The veteran was afforded a VA orthopedic examination in April 
1999.  He complained of intermittent low back pain.  On 
physical examination, there was diffuse tenderness in the 
lumbosacral spine.  There was some limitation of motion of 
the lumbar spine.  An impression was made of chronic low back 
pain with limited range of motion.  An X-ray study of the 
veteran's lumbosacral spine in April 1999 showed minimal 
degenerative changes.

The veteran was afforded a VA general medical examination in 
December 1999.  He complained of pain in his low back with 
inactivity or with activity.  On physical examination, there 
was some limitation of motion of the lumbosacral spine.  He 
had slight tenderness over the lower lumbosacral region.  The 
diagnoses included chronic low back pain with positive 
documentation of degenerative changes.  The examiner 
indicated that the back pain was secondary to the 
degenerative changes and musculoskeletal involvement as a 
result of altered ambulation and limping secondary to back 
pain as well as pain in his knee.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran's service medical records reflect 
that he complained of low back pain on examination in 
December 1977 and in September 1982 following an injury.  
However, there was no further reference to a low back 
condition during the remainder of his active military 
service, and no chronic back disorder was diagnosed.  When he 
was examined in connection with an application for reserve 
training duty in June 1984, clinical evaluation of the spine 
was reported to be normal.  He indicated on a medical history 
form at that time that he did not have or had never had 
recurrent back pain.  In a separate statement on the form, he 
denied having any back condition.  Chronic low back 
disabilities, including degenerative arthritis, were 
initially medically demonstrated a number of years following 
the veteran's separation from military service.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a chronic low back disability.  There is no 
indication of any medical link between his current low back 
disabilities and his military service, or the back complaints 
noted in service.  Given the evidence that is of record, the 
claim for service connection for a chronic low back 
disability may not be considered well grounded.  Since the 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board also views its 
discussion in this case as sufficient to inform the veteran 
of the elements necessary to complete his application for a 
claim for service connection for a chronic low back 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for a chronic low back 
disability is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

